DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 7/28/2022, with respect to the rejection(s) of claim(s) 1, 10, 11 and 14-32 under Fazio in view of Vardi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vardi as the primary reference, in view of Fazio.  Vardi explicitly discloses that the tissue stabilizer tents tissue prior to the step of advancing the cutter to cut tissue having a larger diameter than the cutter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 11, and 14-32 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. No. 2015/0359556 (Vardi et al.) in view of US Patent App. Pub. No. 2014/0277045 (Fazio et al.).   
Regarding claim 1, Vardi et al. disclose a method for treating heart failure [0036] that comprises the steps of: 
(a) advancing a tissue stabilizer (42) (Fig. 1) adjacent a first side of an interatrial septum (30) [0040], 
(b) advancing a cutter (16) [0055] adjacent a second side of the interatrial septum (30), wherein the cutter is mounted on a second catheter (10) that slidably receives a guidewire (40) upon which the stabilizer (42) is mounted;
(c) retracting the stabilizer towards the cutter to tent the septum (30) before cutting the septum (see especially Figure 1 and [0040 & 0064 & 0073] for description of tenting the tissue);
(d) ablating tissue across the interatrial septum by advancing the cutter to excise interatrial tissue ([0066]); 
(e) capturing the excised interatrial tissue with cutter [0067]. 
Vardi fails to disclose that the stabilizer is mounted on a first catheter that is slidably received within the second catheter upon which the cutter is mounted.  Vardi does teach alternative configurations of the stabilizer, wherein the tissue stabilizer (42) may be in the form of a balloon, pigtail, nitinol basket or other similar means [0062].  Vardi further teaches the concept of mounting the cutter (16) and the stabilizer (42) on different catheter components [0063].  Fazio discloses another assembly for coring tissue in the heart that comprises a tissue stabilizer (40/76/86/90) slidably received within a first catheter (4) having a cutter (12) at its distal end.  Fazio teaches a tissue stabilizer may be configured as an expandable basket (76) mounted to the distal end of a first catheter (70) that defines a lumen [0050].  Since the assembly of Fazio is configured for a similar procedure as the Vardi assembly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the expandable tissue stabilizer mounted to a tubular catheter taught by Fazio for the stabilizer in the Vardi assembly, as the modification merely involves the substitution of one known tissue stabilizer for another that obtains a predictable result of an element that stabilizes and tents tissue before a cutter is advanced.  This results in a second catheter to which the cutter is attached slidably engaged over the first catheter to which the stabilizer is attached. 
Regarding claim 10, Vardi discloses that the method creates an opening of sufficient size to relieve interatrial pressure [0009].
Regarding claim 11, the opening has a diameter in a range of 4-10 mm, which overlaps the claimed range of 5-12 mm.
	Regarding claims 14-16, the cutter and the tissue stabilizer are slidably engaged within a lumen of an introducer (50) (Figure 1). 
Regarding claim 17:  Vardi et al. discloses the location of the ablation is the fossa ovalis [0040; 0079].  
In regards to claim 18: Fazio teaches that the cutter may comprise a radio frequency element [0077].
Regarding claim 19: the cutter (16) of Figure 1A has an open-end cylindrical shape. 
Regarding claim 20, the tissue stabilizer may comprise a barb (see hooking device 306 with barbs 312 in Figure 5; [0094]). 
Regarding claim 21, the method comprises the step of engaging the barb (312) with interatrial septal tissue throughout and after the cutting procedure [0094-0096].
Regarding claims 22 and 23, Vardi discloses that the method is performed by advancing the catheter into the right atrium of the heart and removing tissue from the right atrium [0022].  Looking at Figure 1, the right atrium would correspond with the left side of the tissue (30), such that the stabilizer (42) is positioned on the left atrial side of the septum.  
Regarding claim 24: a dimension of the tissue stabilizer (42) is less than a dimension of the cutter (16).  
Regarding claim 25, Vardi discloses that the cutter diameter may be adjusted [0014, 0020]. 
In regards to claims 26-28, the tissue stabilizer (60) of Figure 1A is retracted into an opening (32) of the tissue cutter (16) and cut tissue is retrained within the lumen after excision [0073]. 
In regards to claim 29: a catheter (guidewire 40 of Figure 1 or catheter attached to stabilizer 60 I Figure 4) is coupled to the stabilizer (42) and comprises a puncture tip that penetrates tissue ([0065; [0072]). 
In regards to claim 30: Vardi discloses extending a guidewire through an initial puncture site in the interatrial septum at approximately a fossa ovalis to provide a working track for the tissue stabilizer into the left atrium [0065].
Regarding claim 31, Vardi discloses the diameter of the stabilizer is less than the cutter.  
Regarding claim 32: Fazio teaches a configuration in which the cutter (12) extends distal to a distal end of the second catheter (8) to which it is attached (see especially Figures 2, 4A-B ;[0042]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cutter of modified Vardi to be fixed distal to a distal end of the second catheter, as the modification merely involves a combination of known tissue cotters according to known methods that obtains a predictable result of a cutter advanced to cut a section of tissue held by a tissue stabilizer.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH W ALEMAN/Primary Examiner, Art Unit 3771